Citation Nr: 0936598	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-39 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, as a result of participation in Project 112 and 
Shipboard Hazards and Defense (SHAD) testing. 

2.  Entitlement to service connection for single vessel 
coronary artery disease, status-post myocardial infarction, 
as a result of participation in Project 112 and SHAD testing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 
1964.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran 
incurred or aggravated type II diabetes mellitus as a result 
of participation in Project 112 and SHAD testing during 
active duty.

2.  The evidence of record does not show that the Veteran 
incurred or aggravated single vessel coronary artery disease, 
status-post myocardial infarction, as a result of 
participation in Project 112 and SHAD testing during active 
duty.


CONCLUSIONS OF LAW

1.  Service connection for type II diabetes mellitus, as a 
result of participation in Project 112 and SHAD testing, is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  Service connection for single vessel coronary artery 
disease, status-post myocardial infarction, as a result of 
participation in Project 112 and SHAD testing, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August 2004 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, Dingess notice was 
provided in December 2006. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records.  The Veteran submitted private 
treatment records.  The Veteran was scheduled for a hearing 
before a Veterans Law Judge but failed to report.  Thus, VA 
has been unable to obtain potentially favorable evidence.  
"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

The appellant was afforded a VA medical examination in June 
2007, consistent with Veterans Benefits Administration (VBA) 
Fast Letter 02-24 (September 26, 2002).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Certain chronic diseases, including diabetes mellitus and 
cardiovascular-renal disease, may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The Veteran contends that he now has diabetes mellitus and 
single vessel coronary artery disease, status-post myocardial 
infarction, as a result of participation in SHAD testing and 
exposure to Bacillus Globigii (BG).  The Board notes that BG 
was used a biological tracer during the tests to simulate 
biological warfare agents.  Correspondence to the Veteran 
from VA confirmed that records from the Department of Defense 
(DoD) confirmed his participation in these tests.  The 
Veteran contends that he has no family history of diabetes 
mellitus.

Project SHAD was part of a larger effort called Project 112, 
which was a comprehensive program initiated in 1962 by the 
DoD to protect and defend against potential chemical and 
biological warfare threats.  See http://www1.va.gov/shad/.  
Project 112 tests involved tests conducted on land rather 
than aboard ships. Project SHAD involved service members from 
the Navy and Army and may have involved a small number of 
personnel from the Marine Corps and Air Force.  Service 
members were not test subjects, but rather were involved in 
conducting the tests. Animals were used in some, but not 
most, tests.  DoD continues to release declassified reports 
about sea and land-based tests of chemical and biological 
materials known collectively as "Project 112."  VA is 
coordinating with DoD to obtain information as to the nature 
and availability of the tests, who participated, the duration 
and the agents used.

There is no specific statute or regulation pertaining to the 
development of claims alleging participation in Project SHAD.  
The Veterans Health Care, Capital Asset, and Business 
Improvement Act of 2003, Public Law 108-170, provides 
participating veterans with a thorough clinical evaluation 
and enhanced access to enrollment in the VA Health Care 
System, to include VA health care at no cost for any illness 
possibly related to their participation in that project.  VHA 
Directive 2004-016 (April 15, 2004) states that the DoD has 
provided VA with declassified information concerning the test 
name, date, location and ship involved; the names and service 
numbers of the participating veterans; and identification of 
the exposure types.  Information concerning the ships 
involved and test site locations is published at 
http://www1.va.gov/shad/ and 
http://fhp.osd.mil/CBexposures/factSheets.jsp.  DoD estimates 
6,000 veterans were involved, and has provided VA with the 
names of approximately 5,000 veterans who participated in the 
tests.  The Veterans Benefits Administration (VBA) has 
contacted those individuals.

The Veteran's service treatment records, including the report 
of an August 1964 separation medical examination, are 
negative for relevant complaints, symptoms, findings or 
diagnoses.  There is no evidence of pertinent complaints, 
symptoms, findings or diagnoses within one year of the 
Veteran's separation from service.  

Because the claimed conditions were not seen during service, 
service connection may not be established based on chronicity 
in service or continuity of symptomatology thereafter.  38 
C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Because the claimed conditions were not seen within 
one year of the Veteran's separation from service, 
presumptive service connection is not warranted.

The Veteran was provided a VA examination in June 2007.  The 
examination request provided the examiner detailed evidence 
concerning the Veteran's service and Project SHAD, as well as 
DoD Fact Sheets.  The request noted that BG was harmless to 
humans, ubiquitous and found easily in wind-borne dust.  BG 
was safely used in biologic studies as a stand-in for 
pathogenic bacteria.  

The examiner stated that she had reviewed the Veteran's 
claims file; DoD information abut Project SHAD; and 
information about BG, a biologic tracer used to evaluate 
protective devices.  She noted that she located no 
documentation in the Veteran's claims file of exposure to a 
biologic or chemical agent capable of human harm.  

The examiner noted that the Veteran believed that he had a 
"chemical exposure" that caused him to later develop 
diabetes mellitus and heart disease.  He did not report any 
symptoms that he noticed during his military service related 
to a specific exposure.  He had no treatment for any exposure 
to a biologic or chemical agent during his military service.  
No doctor had diagnosed a medical problem related to a 
specific biologic or chemical exposure.  The Veteran smoked 
cigarettes for several years and quit smoking in 1975.  

The report sets forth a thorough review of the Veteran's 
medical history and the results of current physical, 
diagnostic and clinical tests.  The pertinent diagnosis was 
insulin-dependent type II diabetes mellitus, and stable 
atherosclerotic coronary artery disease.  

The examiner commented that documentation for exposure to any 
chemical or biologic agent recognized as a risk factor or 
cause of diabetes mellitus, coronary artery disease or 
myocardial infarction was not provided with the claim.  She 
did not identify an exposure to any agent, stimulant, tracer 
or decontaminant used during Operation SHAD that was 
recognized as a risk factor or cause of diabetes mellitus, 
coronary artery disease or myocardial infarction.  

The examiner stated that it was not at least as likely as not 
that the Veteran's currently diagnosed diabetes mellitus, 
current atherosclerotic coronary artery disease or previous 
myocardial infarction had a medical connection with his 
service in Operation SHAD.  She stated that it was more 
likely than not that his development of diabetes was due to 
personal risk factors such as family history of diabetes and 
his obesity.  It was more likely than not that his 
development of coronary artery disease and myocardial 
infarction was due to personal risk factors such as prior 
cigarette smoking and elevated lipids, which were recognized 
as major risk factors for atherosclerotic coronary artery 
disease and myocardial infarction.  

The Board finds that this opinion is highly probative 
evidence against service connection.  It was based on current 
examination results and an accurate review of the medical 
record.  It is supported by reference to detailed information 
about Project SHAD and BG, the particular details of the 
Veteran's exposure, the results of the current examination, 
and the Veteran's own medical and family history.  This fact 
is particularly important, in the Board's judgment, as the 
references make for a more convincing rationale.

The Veteran's representative submitted additional general 
materials about the Project SHAD tests, as well as a 2004 
report from the National Academies addressing the health 
effects of Project SHAD and BG.  The Executive Summary of the 
report from the National Academies notes that BG was used to 
simulate biological warfare agents because it was then 
considered a contaminant with little health consequence to 
humans.  It was now considered a pathogen for humans.  Most 
infections were associated with the experience of invasive 
trauma (e.g., catheters, surgery) and/or a debilitates [sic] 
health state.  It was also a well-known cause of food 
poisoning, resulting in diarrhea and vomiting.  Ocular 
infections, bacteremia, sepsis/septicemia, ventriculitis and 
peritonitis were the reported types of infection and were 
usually treated with antibiotics.  Cases of long-term 
persistence or recurrence, or of extended latency, had not 
been found. 

The Board finds that the materials submitted by the Veteran's 
representative, including the National Academies report, do 
not outweigh the June 2007 VA medical opinion.  The documents 
are too general in nature to provide, alone, the necessary 
evidence to show that the Veteran's participation in Project 
SHAD, and exposure to BG, resulted in his type II diabetes 
mellitus or single vessel coronary artery disease, status-
post myocardial infarction.  See Sacks v. West, 11 Vet. App. 
314, 316-17 (1998).  The medical treatise, [textbook, or 
article] must provide more than speculative, generic 
statements not relevant to the Veteran's claim but must 
discuss generic relationships with a degree of certainty for 
the facts of a specific case.  Wallin v. West, 11 Vet. App. 
509, 514 (1998).  The documents in the current case do not 
address the facts of the Veteran's specific case or address 
the particular details of his exposure.  Therefore, the Board 
concludes that they do not show to any degree of specificity 
a relationship or connection between his participation in 
Project SHAD, and exposure to BG, and the development of type 
II diabetes mellitus or single vessel coronary artery 
disease, status-post myocardial infarction.

In fact, by its own findings, the National Academies report 
does not support service connection for either condition.  
The report provides that cases of long-term persistence or 
recurrence, or of extended latency, of infections caused by 
BG had not been found.

The Board is aware of the Veteran's own contentions in 
support of his claims.  A layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu, supra (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  As a result, his own testimony that exposure to 
BG during Project SHAD resulted in his type II diabetes 
mellitus and single vessel coronary artery disease, status-
post myocardial infarction, does not support his claims.  
Moreover, to the extent that the Veteran is competent to 
offer such an opinion, Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) and Davidson v. Shinseki, 2009 WL 2914339 
(Fed. Cir.), his opinion is outweighed by the June 2007 VA 
medical opinion.

In sum, the evidence of record demonstrates that the Veteran 
is not entitled to service connection for type II diabetes 
mellitus or single vessel coronary artery disease, status-
post myocardial infarction, as a result of participation in 
Project 112 and SHAD testing.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for type II diabetes mellitus, as a result 
of participation in Project 112 and SHAD testing, is denied.

Service connection for single vessel coronary artery disease, 
status-post myocardial infarction, as a result of 
participation in Project 112 and SHAD testing, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


